IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
y ) I.D. No. 2001012768

, )

CANDICE WILLIAMS, )

)

Defendant. )

Submitted: February 17, 2021
Decided: February 23, 2021

ORDER

Upon Review of Defendant’s Motion to Dismiss
DENIED

Defendant Candice Williams (hereinafter “Defendant”) has filed a Motion to
Dismiss, requesting that the Court dismiss the charges against her pursuant to
Superior Court Criminal Rule 48(b). For the reasons set forth below, Defendant’s
Motion is DENIED.

Defendant was arrested on January 21, 2020, and charged with various
weapons-related and drug-related offenses, including several felonies. She requests
dismissal of the charges against her because, to date, no information has been filed
and no grand jury has indicted her.

In order to prevail on such a motion, a defendant must show that there has
been “unnecessary delay” in presenting the charges to a grand jury or in filing an
information.' Defendant, however, has failed to demonstrate “unnecessary delay”
because she has failed to establish, or even to allege, that any delay in Defendant’s
indictment is “attributable to the prosecution” or that it has had any “’prejudicial

effect upon defendant’ beyond that normally associated with a criminal justice

 

' Super. Ct. Crim. R. 48(b).
system necessarily strained by a burgeoning case load.”* The Court notes that the

Delaware Supreme Court’s March 13, 2020, Order Declaring a Judicial Emergency,

and subsequent extensions of that Order, have resulted in suspensions and delays of

grand jury proceedings. The Court further notes that Defendant is not incarcerated.?
WHEREFORE, Defendant’s Motion is DENIED.

 

IT IS SO ORDERED.
7 ‘
L f_
Judge Noel Eason Primos
NEP/wjs
Via Email

oc: Prothonotary
Gregory R. Babowal, Esquire
Cara M. B. MacDonald, Esquire

 

* State v. McElroy, 561 A.2d 154, 155-56 (Del. 1989) (citations omitted).

3 See, e.g., State v. Watson, 2021 WL 303032, at *3 (Del. Super. Jan. 28, 2021) (defendant’s motion
to dismiss pursuant to Rule 48(b) denied where defendant had failed to show how he had been
prejudiced or that the delay had resulted from any improper action of the State rather than from
the COVID-19 pandemic); State v. Simmons, 2020 WL 5588813, at *1 (Del. Super. Sept. 18, 2020)
(Rule 48(b) motion denied because defendant unable to show that delays in indictment resulting
from pandemic were attributable to State).

2